DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 5-6 and 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
        A)  Applicant recites “wherein the locating pins” in claim 5 lines 1-2. It is unclear whether applicant is intending to refer back to the “plurality of locating pins” recited in claim 3 line 2 or whether applicant is intending to refer to the “two locating pins” recited in claim 4 line 2. It appears as if applicant is intending to refer to the two locating pins. For the purpose of examination, it is interpreted as if applicant intended to recite “the two locating pins” in claim 5 lines 1-2.

       B)   Applicant recites “the base plate” in claim 11 line 8 and “the support surface” in claim 11 line 10.  It is unclear whether applicant is intending to refer to the “base plate” and the “support surface” previously recited in claim 1 lines 10 and 14, respectively, or whether applicant is intending to refer to the “base plate” and the “support surface” recited in claim 11.  It appears as if applicant is intending to describe the “base plate” and “support surface” recited in claim 11 lines 7 and 9, respectively.  It appears as if applicant may have intended to recite “the base plate of the saw guide support” and “the support surface of the saw guide support”.  For the purpose of examination, it is interpreted as if applicant intended to recite “the base plate of the saw guide support” and “the support surface of the saw guide support”.  

      C)  Applicant recites “wherein the locating pins” in claim 12 lines 4-5. It is unclear whether applicant is intending to refer back to the “plurality of locating pins” recited in claim 3 line 2 or whether applicant is intending to refer to the “two locating pins” recited in claim 4 line 2. It appears as if applicant is intending to refer to the two locating pins. For the purpose of examination, it is interpreted as if applicant intended to recite “the two locating pins” in claim 12 lines 4-5.

       D)  Claims 6 and 13, are rejected as a result of being dependent on a rejected claim. 


Allowable Subject Matter
4.	Claims 1-4, 7-10, and 14-17 are allowed, for reasons previously indicated in the Non-final rejection mailed 6/10/21. 

5.	Claims 5-6 and 11-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
6.	Applicant’s arguments with respect to claim(s) 1-17 have been considered but are moot. Examiner has added a new grounds of rejection, the instant action is therefore made Non-Final.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Examiner, Art Unit 3726